 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES FRANK EVANS,                               No. 2:18-cv-1868 TLN DB P
12                          Petitioner,
13             v.                                        ORDER
14    RAYMOND MADDEN,
15                          Respondent.
16

17           Petitioner has requested an extension of time to file a response to the pending motion to

18   dismiss. Good cause appearing, IT IS HEREBY ORDERED that:

19           1. Petitioner’s request for an extension of time (ECF No. 13) is granted; and

20           2. Petitioner shall file a response within thirty days from the date of this order.

21   DATED: February 26, 2019

22

23
                                                    /s/ DEBORAH BARNES
24                                                  UNITED STATES MAGISTRATE JUDGE
25

26
27
     DLB:9
28   DB/prisoner-habeas/evan1868.111
